Opinion filed December 3, 2009




                                            In The


   Eleventh Court of Appeals
                                         ____________

                                    No. 11-09-00180-CR
                                        __________

                     RANDALL PAUL HATHCOCK, Appellant

                                               V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 220th District Court

                                   Comanche County, Texas

                           Trial Court Cause No. CCCR-07-02973


                           MEMORANDUM OPINION
       The trial court convicted Randall Paul Hathcock, upon his plea of guilty, of possession of
four grams or more but less than two hundred grams of methamphetamine with the intent to deliver.
Pursuant to the plea bargain agreement, the trial court assessed his punishment at confinement for
twenty-five years and a $1,000 fine. We dismiss.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous. Counsel has provided appellant
with a copy of the brief and advised appellant of his right to review the record and file a response
to counsel’s brief. A response has not been filed. Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173
(Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit. We note that counsel has the responsibility to advise
appellant that he may file a petition for discretionary review by the Texas Court of Criminal Appeals.
Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to TEX . R. APP . P. 66. Black v. State,
217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.


                                                              PER CURIAM


December 3, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2